EXHIBIT THIRD AMENDMENT TO LEASE AGREEMENT THIS THIRD AMENDMENT TO LEASE AGREEMENT (the “Amendment”), made and entered into as of the day of , 2004, by and between ATLANTA PARKWAY INVESTMENT GROUP, INC., a Delaware corporation (hereinafter referred to as “Landlord”), and MATRIA HEALTHCARE, INC., a Delaware corporation (hereinafter referred to as “Tenant”), successor-by-merger to Healthdyne, Inc., a Georgia corporation. W I T N E S S E T H: WHEREAS, Landlord and Tenant entered into that certain One Parkway Center Lease Agreement, dated November 1, 2002 (the “Lease”), relating to certain premises consisting of approximately 110,931 square feet of Rentable Area located at 1850 Parkway Place, Marietta, Georgia, as more fully described in said Lease Agreement, upon the terms and conditions more particularly set forth therein; and WHEREAS, pursuant to that certain First Amendment to Lease Agreement, dated December 11, 2003 (the “First Amendment”), the aforesaid Lease was amended to modify the square footage of Rentable Area of the Premises to 73,802 square feet of Rentable Area effective as of the Contraction Date, and in certain other respects; WHEREAS, pursuant to that certain Second Amendment to Lease Agreement, dated as of December 11, 2003 (the “Second Amendment”), the aforesaid Lease was further amended to expand the Premises by adding an additional 3,872 square feet of Rentable Area thereto so that the square footage of Rentable Area of the Premises was increased to 77,705 square feet (the “Existing Premises”), and certain other respects; and WHEREAS, Landlord and Tenant desire to further amend the aforesaid Lease to provide for the expansion of the Premises by adding an additional 17,813 square feet of Rentable Area thereto, and in certain other respects. NOW, THEREFORE, for and in consideration of the premises and the sum of TEN AND NO/100 DOLLARS ($10.00) and other good and valuable consideration, the receipt, adequacy and sufficiency of which are hereby acknowledged, Landlord and Tenant do hereby covenant and agree as follows: 1.Definitions.The Lease is hereby modified as provided below.All capitalized terms used in this Amendment which are not defined herein shall have the meanings ascribed to such terms in the Lease.All references in the Lease, or in this Amendment to “the Lease” or “this Lease” shall be deemed references to the Lease as amended by the First Amendment, the Second Amendment and this Amendment. 2.Expansion.Effective on December 15, 2004 (the “Expansion Date”), the Existing Premises shall be expanded to include the space consisting of approximately 13,317 square feet of Rentable Area located on the tenth (10th) floor of the Building as outlined on the floor plan attached hereto and made a part hereof as
